 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page1 1ofof28
                                                                                   28




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-00878-RM-KMT

  JEFFERY WAYNE METZLER

         Plaintiff,

  v.

  CITY OF COLORADO SPRINGS, a municipality,
  ELIZABETH REID, in her individual capacity,
  JOHN CHADBOURNE, in his individual capacity,
  CRAIG SIMPSON, in his individual capacity,
  KEVIN CLARK, in his individual capacity,

         Defendants.


                       AMENDED COMPLAINT AND JURY DEMAND


         Plaintiff, by and through his attorneys, David A. Lane and Liana Orshan of KILLMER,

  LANE & NEWMAN, LLP, respectfully alleges for his Amended Complaint as follows:

                                       I.    INTRODUCTION

         1.      On August 9, 2017, Colorado Springs Police Department (“CSPD”) officers lured

  a man suspected of soliciting sex with underage girls to a hotel in Colorado Springs as part of a

  joint sting operation with Homeland Security Investigations. The officers intended to arrest the

  man, identified as “Rick” (last name unknown), when he arrived at the hotel and confirmed his

  intent to purchase sex with an underage girl.

         2.      When he arrived at the hotel, Rick spoke with undercover detective Elizabeth

  Reid about purchasing sex with the detective’s “16-year-old sister.” Despite multiple officers

  observing the conversation and Rick’s truck, police failed to identify or arrest Rick, who walked

  away from the hotel after apparently sensing something awry with the transaction.


                                                  1
                                                                                      EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page2 2ofof28
                                                                                   28




         3.      Through a combination of failures on the part of Defendants to follow their own

  procedures, perform a minimally diligent investigation, or apply common sense, CSPD

  ultimately misidentified Rick as Mr. Metzler herein simply because Mr. Metzler at one time

  years earlier had an old phone number which matched that of Rick. Mr. Metzler had not used

  that phone number, however, for several years. Mr. Metzler was also tentatively identified in a

  Facebook posting as “Rick” by a detective, despite having little actual resemblance to Rick.

  Defendants then misrepresented evidence to a judge in order to acquire an arrest warrant for Mr.

  Metzler.

         4.      Mr. Metzler was arrested and jailed for approximately three days on two felony

  sex crime charges. Though he and his legal representatives offered copious exculpatory evidence

  to demonstrate his innocence, including an alibi backed by GPS evidence, Defendants refused to

  admit their mistake.

         5.      The charges against Mr. Metzler were not dismissed until February 12, 2018, over

  five months after he was arrested.

         6.      Mr. Metzler suffered and continues to suffer mental and emotional anguish and

  professional, reputational, and economic damages as a result of the false accusations and charges

  leveled against him by Defendants.

         7.      Defendants’ conduct was performed under color of state law and directly or

  proximately caused the deprivation of Mr. Metzler’s federally protected rights.

                                II.    JURISDICTION AND VENUE

         8.      This action arises under the Constitution and laws of the United States.

         9.      Jurisdiction over these claims is conferred upon this Court pursuant to 28 U.S.C.

  § 1331 and § 1343(a)(3). Jurisdiction supporting Plaintiffs’ claims for attorney fees is conferred




                                                   2
                                                                                       EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page3 3ofof28
                                                                                   28




  by and brought pursuant to 42 U.S.C. § 1988.

         10.     Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(b). All

  of the events alleged herein occurred within the State of Colorado, and all of the parties were

  residents of the State of Colorado at all relevant times stated herein.

                                            III.   PARTIES

         Plaintiff:

         11.     At all times relevant to the subject matter of this Complaint, Plaintiff Jeffery

  Wayne Metzler was a citizen of the United States of America and a resident of the State of

  Colorado.

         Defendants:

         12.     The City of Colorado Springs is a Colorado municipality organized under the

  laws of the State of Colorado. The Colorado Springs Police Department (“CSPD”) is a law

  enforcement agency that is part of the City of Colorado Springs.

         13.     At all times relevant to the subject matter of this Complaint, Detective Elisabeth

  Reid was a citizen of the United States and a resident of Colorado. At all relevant times,

  Detective Reid was employed by the City of Colorado Springs as a peace officer for the CSPD.

  At all relevant times, Detective Reid was acting within the scope of her employment, pursuant to

  her official duties, and under the color of state law.

         14.     At all times relevant to the subject matter of this Complaint, Detective John

  Chadbourne was a citizen of the United States and a resident of Colorado. At all relevant times,

  Detective Chadbourne was employed by the City of Colorado Springs as a peace officer for the

  CSPD. At all relevant times, Detective Chadbourne was acting within the scope of his

  employment, pursuant to his official duties, and under the color of state law.




                                                    3
                                                                                        EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page4 4ofof28
                                                                                   28




           15.   At all times relevant to the subject matter of this Complaint, Sergeant Craig

  Simpson was a citizen of the United States and a resident of Colorado. At all relevant times,

  Sergeant Simpson was employed by the City of Colorado Springs as a peace officer for the

  CSPD. At all relevant times, Sergeant Simpson was acting within the scope of his employment,

  pursuant to his official duties, and under the color of state law.

           16.   At all times relevant to the subject matter of this Complaint, Crime Analyst Kevin

  Clark was a citizen of the United States and a resident of Colorado. At all relevant times, Mr.

  Clark was employed by the City of Colorado Springs as a peace officer for the CSPD. At all

  relevant times, Mr. Clark was acting within the scope of his employment, pursuant to his official

  duties, and under the color of state law.

                                 IV.     FACTUAL ALLEGATIONS

           Mr. Metzler was collateral damage of a botched sting operation undertaken by the
           CSPD.
           17.   In 2017, officers of the CSPD Metro Vice, Narcotics and Intelligence Unit

  executed an undercover “sting” operation (“the operation”) in collaboration with Department of

  Homeland Security Investigations personnel. The objective of the operation was to identify and

  arrest individuals seeking to purchase sex with juvenile girls.

           18.   As part of the operation, Defendant Detective Elisabeth Reid placed multiple ads

  for prostitution services on the “women seeking men” section of Backpage.com, a now-defunct

  website known for advertising prostitution services disguised as personal ads.

           19.   When a potential customer would call the phone number listed in Detective

  Reid’s Backpage.com ads, she would pose as “Lizzie.” As Lizzie, Detective Reid would attempt

  to arrange for Lizzie’s fictional little sister, aged 16, to have sex with men in exchange for

  money.



                                                    4
                                                                                        EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page5 5ofof28
                                                                                   28




         20.     If the customer agreed to the arrangement, Detective Reid would set up a meeting

  at the Sonesta ES Suites, a hotel in Colorado Springs. Detective Reid would meet the customer at

  the hotel. Once she confirmed that he was there to have sex with a juvenile girl and that he had

  money to pay, she would provide him with a room key and condom.

         21.     A team of other CSPD officers would surveil and cover Detective Reid during

  this transaction. When the customer arrived at the hotel room, a second team of uniformed

  officers would be waiting there to arrest him.

         22.     On August 9, 2017, a man who identified himself as “Rick” called the phone

  number listed in Detective Reid’s Backpage.com ads. After a brief conversation with “Lizzie,”

  Rick agreed to pay for sex with Lizzie’s 16-year-old sister.

         23.     Rick was not Plaintiff Jeffery Metzler.

         24.     Over the course of the next several hours, Rick repeatedly called Lizzie to

  confirm that he was en route to the Sonesta ES Suites.

         25.     At approximately 3:55 p.m., Detective Reid observed “an older model flat-bed

  pickup truck with a tool box and large antenna” drive into the Wendy’s parking lot near the

  Sonesta ES Suites. Detective Reid noted that the driver was wearing a yellow T-shirt.

  Incredibly, no officer managed to note Rick’s license plate number.

         26.     A few minutes later, Rick called Lizzie to inform her that he was at the Wendy’s

  and that he was lost; she provided him with directions. Detective Reid then spotted a man in a

  yellow t-shirt walking toward the hotel.

         27.     The other CSPD personnel on scene at the Sonesta ES Suites who were

  participating in the operation included at least Defendant Detective John Chadbourne, Detective




                                                   5
                                                                                      EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page6 6ofof28
                                                                                   28




  Alan Marks, Detective Kerry Linfoot, Defendant Sergeant Craig Simpson, and Detective

  Benjamin Heule.

         28.     Detective Chadbourne also noted that Rick had been observed in a “black, flatbed

  pickup truck with antennas located on the roof,” but did not note the license plate, nor did any

  other member of the CSPD team on scene.

         29.     Rick met with Detective Reid in the hotel’s parking lot. CSPD personnel recorded

  audio and video of the interaction in the parking lot, and several members of the CSPD team

  observed the meeting. Detective Reid apparently failed to use a body-cam to record the

  interaction with Rick.

         30.     As per the operation’s procedure, Detective Reid spoke briefly with Rick,

  confirmed that he had money, and provided him with a condom and a room key. Detective Reid

  then told Rick that she needed to do some laundry and left him in the parking lot.

         31.     Rick started walking up a flight of stairs toward the room that Detective Reid had

  indicated. However, rather than entering the room, Rick stopped at a landing, turned around, and

  walked back down the stairs into the hotel complex.

         32.     Despite the presence of numerous CSPD personnel, including the team assigned

  to surveil Rick’s interaction with Detective Reid and the team assigned to arrest Rick when he

  reached the hotel room, CSPD inexplicably failed to arrest Rick at the hotel, record his license

  number, or obtain any evidence to figure out who Rick was.

         33.     Indeed, Detective Linfoot actually crossed paths with Rick on foot as he exited

  the hotel. Detective Linfoot bafflingly made no effort of any kind to detain him.




                                                   6
                                                                                       EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page7 7ofof28
                                                                                   28




         34.     Although Detective Reid and Detective Chadbourne had seen Rick arrive at the

  Sonesta ES Suites after parking his truck at the nearby Wendy’s parking lot, no CSPD personnel

  had been stationed at or near the truck to prevent Rick’s departure.

         35.     After a brief search, the CSPD personnel gave up on finding Rick near the hotel.

         The CSPD scrambled to find any lead to re-locating the suspect, resulting in the
         misidentification of Mr. Metzler as “Rick.”
         36.     Sergeant Simpson, who was the supervisor for the operation, instructed Defendant

  CSPD Analyst Kevin Clark to attempt to identify “Rick” based on the phone number that had

  been used to contact Detective Reid, (719) 238-0475.

         37.     Analyst Clark failed to identify Rick. Instead, he misidentified Plaintiff Jeffery

  Metzler as the current owner of the phone number despite the clear evidence that Metzler hadn’t

  been tied to that number in years. The database Analyst Clark used very likely had indicated that

  Mr. Metzler was not the current owner of the phone number.

         38.     In fact, Mr. Metzler had only used that phone number for approximately six

  months in late 2011 and early 2012. At that time, the number was associated with a company cell

  phone belonging to Mr. Metzler’s then-employer, Fittje Brothers Printing Company. When Mr.

  Metzler left Fittje Brothers, he returned the phone to the company and ceased using the

  associated number.

         39.     Between Mr. Metzler’s departure from Fittje Brothers in 2012 and CSPD’s sting

  operation in August 2017, the number had belonged to at least two owners after Mr. Metzler, a

  fact easily verifiable by basic investigative tools. Indeed, a private investigator later hired by Mr.

  Metzler’s defense attorney was able to determine that the number had belonged to at least two

  owners after Mr. Metzler through a simple search of common databases, including Accurint,

  Transunion, and Locate Plus.



                                                    7
                                                                                         EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page8 8ofof28
                                                                                   28




         40.     CSPD made no such basic efforts to determine whether the phone number was

  Mr. Metzler’s number when “Rick” called Detective Reid.

         41.     On the basis of the incorrect phone number association, CSPD personnel

  including Analyst Clark pulled Mr. Metzler’s driver’s license information and accessed his

  personal Facebook page to forward several photos of Mr. Metzler to the officers who had been

  on scene at the Sonesta ES Suites.

         42.     As the involved officers knew or should have known, police officers are just as

  susceptible to confirmation bias as civilians.

         43.     In violation of CSPD policy, CSPD failed to place the photos of Jeff Metzler in a

  photo lineup or to otherwise take measures to reduce bias in the identification of the individual in

  the photos.

         44.     As the involved officers knew, CSPD policy on “Sequential Photographic

  Identifications” provides an extensive, detailed procedure for conducting photo identifications

  with minimal bias.

         45.     The officers involved in this identification violated nearly every element of the

  CSPD Photographic Identification procedure, including the most basic step of constructing a

  lineup with a minimum of five “fillers” (photographs of individuals not believed to be suspects).

         46.     Instead of following procedure, the team simply looked at the photos of Mr.

  Metzler and decided that he was Rick, after they were aware that CSPD’s analyst had returned

  Mr. Metzler’s name for Rick’s phone number, a biasing factor that was or should have been

  obvious to each one of the trained CSPD personnel involved in the photographic identification.

         47.     Additionally, CSPD personnel ignored the fact that the Facebook photos were

  from 2012, 2013, and 2014, and Mr. Metzler’s driver’s license photo was from 2014, years




                                                   8
                                                                                       EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page9 9ofof28
                                                                                   28




  before the sting operation. But Mr. Metzler, who has diabetes, had been placed on a diet and lost

  a significant amount of weight since 2014. To the extent there arguably could have been any

  superficial resemblance between Mr. Metzler’s heavier 2014 frame and Rick, no such

  resemblance existed by the time that the CSPD officers performed their photo identification in

  2017.

          48.    CSPD did not have any photos of Rick from the sting operation, even though, per

  his report, Detective John Chadbourne had been assigned to “take photos of the sex buyer,”

  because Detective Chadbourne failed to take even a single photo during the operation. As a

  result, throughout CSPD’s investigation of Mr. Metzler, only grainy still images taken from the

  video recording of the interaction with Rick were available for comparison to Mr. Metzler, rather

  than higher definition photos.

          49.    Similarly, Detective Benjamin Heule had been assigned to record audio and video

  of the interaction between Rick and Detective Reid, but Detective Heule lost the primary audio

  recording to “accidental deletion.”

          50.    As a result of these errors and policy violations, members of the CSPD team

  misidentified Mr. Metzler as Rick. In her report, Detective Reid stated that Mr. Metzler’s

  driver’s license photo “matched” the man she had seen at the Sonesta ES Suites, and that the

  photos on Mr. Metzler’s Facebook page “were of the individual who met me an [sic] identified

  himself as AKA Rick.”

          51.    Detective Chadbourne likewise stated in his report that, “I was able to positively

  identify the Facebook picture as being the same person who made the deal with the UC, Jeffery

  Metzler.”

          Detective Reid falsely swore an affidavit in order to acquire an arrest warrant.




                                                  9
                                                                                      EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page10
                                                                            10ofof28
                                                                                   28




          52.     In her five-page Affidavit for the Issuance of an Arrest Warrant submitted August

   30, 2017, Detective Reid included only two sentences to explain why she believed that Jeff

   Metzler was the man she had encountered in the Sonesta ES Suites parking lot:

          A subsequent search of a law enforcement database yielded that the phone
          number 719-238-0475 listed to a Jeffery Wayne Metzler, DOB [redacted]. A
          Colorado Driver License photograph of Jeffery Metzler was requested and the
          photograph on the Driver License matched the male individual who agreed to
          have sexual intercourse, in exchange for money, with a 16 year old.

          53.     Detective Reid’s affidavit materially omitted the fact that the association of the

   phone number 719-238-0475 to Mr. Metzler was not based on information that Mr. Metzler

   currently possessed that number.

          54.     Both pieces of evidence upon which the Affidavit relies to connect Mr. Metzler to

   the failed prostitution sting—the search of an unnamed “law enforcement database” and

   Detective Reid’s errant assertion that Mr. Metzler’s license photo “matched” Rick—were

   generated wholly through the defendant officers’ policy violations and failures to perform a

   minimal further investigation that would have exonerated Mr. Metzler.

          55.     When Mr. Metzler turned himself in at the CSPD Police Operation Center (POC)

   on September 4, 2017, the POC Watch Commander, Officer Matthew Peterson, noted the

   following:

          Metzler’s warrant had a note for Det. Reid…to be contacted upon his arrest. Det.
          Reid was contacted by phone and [she] advised [me] that she would be coming to
          the POC to show me photographs of the suspect from the case…Det. Reid had me
          review video of the incident and still shots of the suspect from the video. The
          suspect in the video and photographs had similar characteristics to that of Metzler
          and the voice sounded similar.
          56.     Thus, although Detective Reid had sworn to a judge that Mr. Metzler’s picture

   “matched” the suspect she had met in person, five days later, after Mr. Metzler had already been




                                                   10
                                                                                        EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page11
                                                                            11ofof28
                                                                                   28




   taken into custody, Detective Reid still sought verification that Mr. Metzler was in fact the

   suspect.

          57.      Detective Reid’s own report of her interaction with Officer Peterson details that

   she still sought confirmation that Mr. Metzler was the man she intended to arrest, even though an

   arrest warrant had already issued based on her sworn testimony that Mr. Metzler’s image

   “matched” Rick. Detective Reid stated in her report that “[she] informed Officer Peterson that

   [she] would respond to the Police Operation Center to show him a video of my contact with

   [Rick], dated August 9, 2017 to confirm the identity of AKA Rick as Jeffery Metzler.”

   (Emphasis added).

          58.      Plainly, Detective Reid’s sworn statement that Mr. Metzler’s picture “matched”

   Rick should have been, but was not, qualified by the lingering doubts she had that the driver’s

   license pictured the same individual who was the subject of the botched sting operation.

          After the arrest warrant was granted, CSPD personnel failed to heed numerous
          indications that Mr. Metzler was not “Rick.”

          59.      On August 30, 2017, at Detective Reid’s direction, Officer Drew Jeltes called the

   number that Rick had used during the botched sting operation to ask Jeffery Metzler to turn

   himself in for arrest. A man answered, and Officer Jeltes inquired as to whether he was Jeffery

   Metzler; the man stated that he was not. When Officer Jeltes identified himself as a police officer

   and asked if the man could provide contact information for Mr. Metzler, the man ended the call.

          60.      CSPD personnel made no further attempts to contact the man who had answered

   Rick’s phone.

          61.      Later that day, Officer Jeltes and Detective Chadbourne went to Mr. Metzler’s

   house in Colorado Springs. They were unable to contact Mr. Metzler or anyone else at his house,

   and instead began to interview his neighbors.



                                                   11
                                                                                        EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page12
                                                                            12ofof28
                                                                                   28




          62.     None of Mr. Metzler’s neighbors recalled seeing an older pickup truck with

   antennas on top—the description of the vehicle that CSPD officers witnessed Rick driving.

          63.     Mr. Metzler had never owned a vehicle of that description.

          64.     Despite having access to video stills of Rick from the botched sting operation,

   Officer Jeltes and Detective Chadbourne did not ask any of the neighbors to look at the pictures

   or otherwise attempt to confirm the biased identification that Detective Chadbourne, Detective

   Reid, and the other personnel on scene at the Sonesta ES Suites had performed.

          65.     One of Mr. Metzler’s neighbors provided Officer Jeltes with Mr. Metzler’s actual

   cell phone number. That number did not match the number that Rick had used to contact

   Detective Reid.

          66.     Officer Jeltes called the number provided by the neighbor, and Mr. Metzler

   answered the phone and immediately identified himself.

          67.     Officer Jeltes informed Mr. Metzler that police had an arrest warrant for him for

   soliciting a prostitute, and that the warrant was related to an incident that had occurred on August

   9, 2017, at the Sonesta ES Suites.

          68.     Officer Jeltes reported that Mr. Metzler sounded “puzzled” and said that he was

   not familiar with the location of the alleged crime.

          69.     Mr. Metzler asked for a callback number, and Officer Jeltes provided his cell

   phone number. Mr. Metzler called Officer Jeltes back from another number shortly thereafter;

   when Officer Jeltes identified himself, Mr. Metzler stated that he wanted to confirm that the

   officer was whom he claimed to be, indicating he thought the call might have been a prank.

          70.     Mr. Metzler contacted CSPD Lt. H. Velasquez, a social acquaintance, to confirm

   that Officer Jeltes was a genuine police office and to verify that there actually was a warrant for




                                                    12
                                                                                         EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page13
                                                                            13ofof28
                                                                                   28




   his arrest. Mr. Metzler thought that maybe Officer Jeltes and Detective Chadbourne were not

   whom they claimed to be, due to the outrageous nature of the crime of which they accused him

          71.     Mr. Metzler also called CSPD Officer Roberto Williamson, another acquaintance,

   to try to confirm what Officer Jeltes had said. Mr. Metzler told Officer Williamson that he

   believed that he was the victim of a case of mistaken identity, and that he had not been in town at

   the time of the alleged crime. Officer Williamson advised him to retain legal counsel and to turn

   himself in.

          72.     No CSPD officer previously or immediately thereafter made any attempt to

   confirm that Mr. Metzler had been out of town at the time of the sting operation.

          73.     On September 1, 2017, Officer Jeltes assisted Detective Reid in preparing a

   search warrant for AT&T cell phone number (719) 238-0475, the number that Rick had used to

   contact Detective Reid.

          74.     The warrant requested “historical location information for AT&T cell phone

   number 719-238-0475 for the date of August 9, 2017,” the date of the failed sting operation.

          75.     Although Officer Jeltes and Detective Chadbourne had learned Mr. Metzler’s

   actual cell phone number, and had spoken to Mr. Metzler via that number only a day earlier, the

   CSPD Defendants failed to take the supremely obvious investigative step of requesting location

   information for that cell phone number as well. A comparison of the location data for Rick’s

   number and Mr. Metzler’s number would have demonstrated that Mr. Metzler was not present at

   the same locations as Rick when Rick placed his calls to Detective Reid.

          76.     On October 31, 2017, CSPD Analyst Kevin Clark would use data acquired from

   AT&T to create a map of Rick’s locations when his cell phone was active on August 9, 2017.




                                                   13
                                                                                       EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page14
                                                                            14ofof28
                                                                                   28




   The map indicated that Rick had placed his first call from Fountain, Colorado, and from there

   made his way to the Sonesta ES Suites in Colorado Springs.

           77.      No CSPD officer ever traveled to Fountain to attempt to locate or otherwise

   investigate Rick.

           78.      No CSPD officer ever even contacted Fountain-based law enforcement to make

   any inquiry regarding Rick.

           Between the day that Mr. Metzler turned himself in and the day that the charges
           against him were dismissed in February 2018, CSPD continued to discover and
           ignore evidence that pointed towards Mr. Metzler’s innocence.

           79.      On September 4, 2017, Mr. Metzler turned himself in at the CSPD Operations

   Center. His wife and children were also present to support him, and his daughter wept as he was

   patted down and handcuffed. Mr. Metzler spent two days in jail before bonding out.

           80.      On September 13, 2017, the El Paso County District Attorney charged Mr.

   Metzler with two felony counts of soliciting for child prostitution. On October 25, 2017, the

   District Attorney added a third felony charge against Mr. Metzler, pandering of a child.

           81.      For no clear reason, CSPD waited several months before resuming its

   investigation. On January 29, 2018, Detective Chadbourne visited Overhead Door Colorado

   Springs, Mr. Metzler’s former employer, where he spoke to Rance Claypool, who had worked

   there for several years and knew Mr. Metzler. Detective Chadbourne described the interaction in

   his report:

                 I showed Claypool the same black and white photo [of the subject who
                 showed up at the Sonesta Extended Stay Suites] and he stated that the person
                 has a familiar face, however didn’t know who it was. I asked Claypool if he
                 knew Jeff Metzler and he stated yes. I asked if this could be him and he stated
                 “not unless he gained a bunch of weight.” Claypool then said he hasn’t seen
                 Metzler in a while, but doesn’t believe it’s him.
   (Emphasis added.)



                                                     14
                                                                                         EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page15
                                                                            15ofof28
                                                                                   28




          82.     Additionally, Detective Chadbourne spoke to Robin Hanson, another Overhead

   Door employee who was also Mr. Metzler’s step-sister. Ms. Hanson was also shown the black

   and white photo of Rick; she told Detective Chadbourne that she “immediately knew that it was

   not Jeff in that photo.”

          83.     Detective Chadbourne did not so much as make a note of Ms. Hanson’s assertion

   that the man in his photograph was not Mr. Metzler; Mr. Metzler only learned about Ms.

   Hanson’s conversation with Detective Chadbourne after Ms. Hanson told Mr. Metzler’s criminal

   defense attorney about it.

          84.     Detective Chadbourne made no effort of any kind to follow up on Mr. Claypool’s

   and Ms. Hanson’s assertions that the man who had been photographed at the Sonesta ES Suites

   on August 9, 2017, was not Mr. Metzler.

          85.     Though CSPD accused Mr. Metzler of contacting “Lizzie” by telephone after

   seeing an advertisement for her sexual services on Backpage.com, CSPD never seized or

   searched Mr. Metzler’s telephones or home or work computers. Had they taken this obvious

   investigative step, CSPD would quickly have discovered that Mr. Metzler had not visited

   “Lizzie’s” sex advertisement, and had not called the number that that advertisement offered.

          86.     It was not until February 8, 2018—over five months after Mr. Metzler’s arrest—

   that CSPD took the basic investigative step of contacting Mr. Metzler’s employer at the time of

   the arrest, Overhead Door Denver. On that day, Detective John Allen spoke with several

   employees of Overhead Door Denver, including the President and Vice President of the company

   and an administrative worker, all of whom denied that the still image of Rick was Mr. Metzler.

          87.     Moreover, had CSPD made this basic effort when they began to investigate Mr.

   Metzler in August 2017, detectives would have discovered that on August 9, 2017, Mr. Metzler




                                                  15
                                                                                      EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page16
                                                                            16ofof28
                                                                                   28




   was driving an Overhead Door Denver company vehicle, which only Mr. Metzler drove, that was

   equipped with a GPS device. The Vice President of Overhead Door Denver provided Detective

   Allen with the GPS data from Mr. Metzler’s company vehicle on the same day that Detective

   Allen came to Overhead Door.

          88.     A comparison of the Overhead Door Denver company vehicle’s GPS data to the

   location data for Rick’s cell phone number demonstrated that Mr. Metzler was many miles away

   from Rick when Rick’s phone was active and when Rick was speaking to “Lizzie.”

          89.     During his unjustifiably belated visit to Overhead Door Denver, Detective Allen

   loudly informed the Overhead Door Denver employees that Mr. Metzler was under criminal

   investigation as he showed them the still image of Rick. None of the employees at Overhead

   Door Denver identified the image of “Rick” as Mr. Metzler.

          90.     Though numerous CSPD employees were personally familiar with Mr. Metzler,

   including Lieutenant Velasquez and Officer Williamson, neither Detective Reid, Detective

   Chadbourne, nor any of the other CSPD officers involved in the botched sting operation showed

   the video or still images of Rick at the Sonesta ES Suites to those CSPD employees to determine

   whether they believed Mr. Metzler to be Rick.

          91.     CSPD failed to even compare current pictures of Mr. Metzler to the still images of

   Rick taken at the Sonesta ES Suites.

          92.     Mr. Metzler’s features differ from those of Rick in ways that would have been

   obvious to any police investigator who made a reasonable effort to determine whether Mr.

   Metzler was Rick.

          93.     For instance, Mr. Metzler is obviously thinner and of a fairer complexion than

   Rick. His hairline is not receding, as Rick’s was. His earlobes are not attached like Rick’s. Mr.




                                                   16
                                                                                        EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page17
                                                                            17ofof28
                                                                                   28




   Metzler has two spots on the right of his face that look like moles; Rick did not have these facial

   marks. Mr. Metzler has a long, oval face, whereas Rick’s face is round, with fatter cheeks.

   Indeed, beyond being a middle-aged white male, Mr. Metzler scarcely resembles Rick at all.

          94.     Despite the extensive evidence showing that Mr. Metzler was not Rick, it was not

   until February 9, 2018, that the District Attorney’s Office acknowledged that it could not prove

   its case and filed a motion to dismiss the charges.

          95.     The court dismissed the charges against Mr. Metzler on February 12, 2018.

          Mr. Metzler suffered significant damages due to CSPD’s unlawful conduct.

          96.     For the six months following his arrest until the court dismissed the charges, Mr.

   Metzler suffered extreme stress from living under the false accusation of a child sex crime.

          97.     Mr. Metzler spent two nights in jail, in constant fear for his life. Mr. Metzler

   worried that once other inmates became aware of his charges—and many already had due to

   their presence when he was arraigned—they would bully him and assault him. He was forced to

   repeatedly deflect and evade questions about why he was there, especially when he encountered

   a person with whom he had previously worked. Even the fact that he was in jail at all was

   reputationally damaging and emotionally distressing to Mr. Metzler, an upstanding, law-abiding

   citizen who had never been to jail before.

          98.     When Mr. Metzler was finally released on bond, the impacts of the arrest on his

   day-to-day life were immediate and severe.

          99.     Mr. Metzler and his wife were forced to borrow $50,000 from her mother’s trust

   in order to pay for a lawyer to defend Mr. Metzler against the false charges.

          100.    Mr. Metzler’s employment prospects were continuously hindered by the pending

   felony charges against him. For instance, Mr. Metzler had been in the process of negotiating a




                                                    17
                                                                                         EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page18
                                                                            18ofof28
                                                                                   28




   new position with his former employer, Overhead Door Colorado Springs, at the time of his

   arrest. However, Mr. Metzler missed a scheduled phone call with the company because he was in

   jail, and the opportunity evaporated as a result. Mr. Metzler’s professional reputation was also

   damaged through Detective Allen’s conduct at Overhead Door Denver. Mr. Metzler’s reputation

   with his professional contacts at Overhead Door Denver was permanently damaged.

          101.    Mr. Metzler eventually took a job with Improve Group; in his work for that

   company, he often was required to enter the NORAD military base. In order to perform his job

   duties, Mr. Metzler needed to acquire a “CAC card,” which would allow him to pass quickly

   onto the base without a full security check.

          102.    Due to his pending felony charges, Mr. Metzler was at first entirely denied the

   CAC card, and was later forced to reveal the nature of his charges to both coworkers and base

   personnel in order to acquire the card.

          103.    Mr. Metzler could no longer volunteer at his church with his daughter, could no

   longer possess firearms (Mr. Metzler is an avid hunter, and had planned a hunting trip with his

   daughter and son-in-law the very weekend that the police first sought his arrest), and feared to

   even leave his house after the arrest.

          104.    Mr. Metzler was paranoid of leaving his house for months, fearful that he would

   be recognized by someone from jail. He started to worry that others were looking at him and

   talking about him in public. He withdrew from friendships and other relationships, fearful of

   having to explain his arrest for a sex crime against a minor.

          105.    Mr. Metzler’s physical and mental health deteriorated. As a result of his

   depression, Mr. Metzler stopped working out, and regained much of the weight and the increased

   blood pressure and glucose levels that he had worked hard to lose over the previous five years in




                                                   18
                                                                                       EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page19
                                                                            19ofof28
                                                                                   28




   the interest of fending off his diabetes. He began taking new medications to try to control his

   blood pressure.

             106.   Mr. Metzler was diagnosed with post-traumatic stress disorder after visiting a

   counselor in an attempt to resolve the negative emotions associated with the false accusation and

   arrest by CSPD.

             107.   Even after the charges were dismissed, Mr. Metzler suffered and continues to

   suffer adverse effects in his community, personally and professionally, because of CSPD’s

   unlawful behavior.

             108.   To this day, Mr. Metzler has yet to receive so much as an apology from CSPD or

   any of the individual CSPD officers responsible for the colossal failures to follow police policy

   or perform an even minimally diligent investigation into the crime of which he was accused.

             CSPD has a lengthy history of making arrests without any arguable probable cause.

             109.   Sadly, CSPD has a history of making arrests without probable cause—an issue

   that should have long since been addressed by the City of Colorado Springs. The following cases

   show that at the time of Mr. Metzler’s arrest, there was an obvious need for CSPD to provide

   further training to its officers on the necessity of establishing probable cause before making an

   arrest.

             110.   On November 2, 2017, Terrell Clayton was arrested after filming a police station

   from a public sidewalk. CSPD officers forcibly detained Mr. Clayton despite lacking probable

   cause that he committed any crime.

             111.   On March 25, 2015, Ryan and Benjamin Brown were pulled over and arrested by

   CSPD officers without probable cause after the officers grew angry that they were being filmed.




                                                    19
                                                                                        EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page20
                                                                            20ofof28
                                                                                   28




          112.    Only July 4, 2013, Grant Bloomquist was arrested without probable cause after he

   verbally protested two CSPD officers’ beating of another man outside of a nightclub.

          113.    On January 26, 2012, John Sturgis was arrested without probable cause and

   subjected to excessive force by CSPD officers after a civilian witness misidentified Mr. Sturgis

   as a homicide suspect. The witness told CSPD officers that he had seen a man at a gas station—

   Mr. Sturgis—who resembled a homicide suspect, and the officers followed Mr. Sturgis and

   arrested him. Though Mr. Sturgis was not the homicide suspect, was approximately twice the

   estimated age of the suspect (20), and was bald while the suspect was described as having hair

   (among numerous other physical dissimilarities), the officers still elected to arrest him without

   any cause to believe that he was the suspect. Mr. Sturgis surrendered peacefully and asked the

   officers not to handcuff him behind his back because he had recently had surgery on his

   shoulder; he even offered to show the officers MRI images of his injured shoulder that were

   sitting on his front seat as proof. The officers ignored Mr. Sturgis’s pleas, and roughly

   handcuffed him by the back, causing Mr. Sturgis to reinjure his shoulder and require further

   surgery. Several officers falsified their reports about the incident in an unsuccessful effort to

   invent probable cause to arrest Mr. Sturgis.

          114.    On October 12, 2012, CSPD wrongfully arrested Ethan Pace for sexual assault

   after the lead detective omitted critical exculpatory evidence from the arrest warrant affidavit,

   despite being fully aware of such evidence.

          115.    On July 21, 2012, James Sorensen was arrested without probable cause for

   violating a law banning guns in parks; that law had been repealed in 2003.

          116.    Also in 2012, the City of Colorado Springs paid $480,000 to settle claims that two

   CSPD officers had conspired to falsely charge, falsely arrest, and maliciously prosecute one of




                                                    20
                                                                                          EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page21
                                                                            21ofof28
                                                                                   28




   the officers’ ex-boyfriends, a Jarrott Martinez. Despite Mr. Martinez’s presentation of a video-

   supported alibi for the time period when he was accused of the false charges, CSPD supported

   his prosecution through two criminal trials.

          117.    In 2009, Joseph Martinez was arrested after a CSPD officer misidentified him as

   the individual who had sold him drugs during an undercover operation. The officer knew the

   drug dealer to be nicknamed “Casper,” and searched for mugshots of individuals associated with

   that nickname. He incorrectly selected Mr. Martinez’s photograph. When Mr. Martinez turned

   himself in and professed his innocence, officers made no effort whatsoever to confirm the bad

   identification that had led to the arrest, even though Mr. Martinez lacked the only identifying

   mark of which the undercover officer had taken note, a tattoo on his shin. Mr. Martinez spent

   approximately 40 days in jail before he could bond out, and his case was ultimately dismissed for

   lack of evidence.

          118.    Also in 2009, CSPD officers illegally detained Evan Bank and searched his home

   of Evan Bark after misidentifying him as a suspect in an armed robbery. Mr. Bark is Caucasian;

   the officers were investigating a robbery committed by two men who had been described as

   African-American. The only connection between the robbery and Mr. Bark was a statement from

   a witness who had followed a car near the scene of the robbery believing that the car was

   involved in the robbery; that car was Mr. Bark’s vehicle, and the witness had noted his license

   plate number. However, the witness specifically stated to the investigating CSPD detectives that

   the car she had seen was not involved in the robbery, as the involved vehicle had tinted windows

   and Mr. Bark’s vehicle did not. Nonetheless, on the basis of this witness statement that was

   plainly insufficient to establish probable cause, officers warrantlessly searched Mr. Bark’s home

   and vehicles and detained him in handcuffs for several hours.




                                                   21
                                                                                       EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page22
                                                                            22ofof28
                                                                                   28




          119.       Several of these representative cases resulted in the City of Colorado Springs

   paying hundreds of thousands of dollars to settle false arrest claims, yet the facts surrounding

   Mr. Metzler’s case make apparent that the Colorado Springs Police Department has yet to learn

   its lesson and adequately train its officers on the probable cause requirement, especially as it

   relates to evaluating all information known to the officer(s) in determining whether probable

   cause exists.

                             V.    STATEMENT OF CLAIMS FOR RELIEF

                                      FIRST CLAIM FOR RELIEF
                   42 U.S.C. § 1983 – Fourth Amendment Violation – Unlawful Seizure

          120.       Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set

   forth herein.

          121.       At all times relevant to the subject matter of this Complaint, Defendant Officers

   were acting under color of state law in their capacities as officers with CSPD and within the

   scope of their employment.

          122.       Mr. Metzler has a constitutionally protected right to be secure in his person

   against unreasonable seizures.

          123.       No Defendant CSPD Officer involved in the arrest at any time had probable cause

   to believe that Mr. Metzler had committed any violation of the law prior to causing him to be

   arrested.

          124.       Minimal further investigation by or ordered by the Defendant CSPD Officers

   would have exonerated Mr. Metzler.

          125.       Defendant CSPD Officers caused Mr. Metzler to be seized, as described herein,

   by unreasonably failing to conduct such minimal investigation and ignoring easily accessible

   information.



                                                      22
                                                                                           EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page23
                                                                            23ofof28
                                                                                   28




            126.   Defendant CSPD Officers’ knowingly or recklessly failed to consider all

   information in possession of the CSPD in determining whether there was probable cause to arrest

   Mr. Metzler and on which to base an arrest warrant.

            127.   Defendant CSPD Officers’ failure to conduct a more complete investigation was

   done with a knowing or reckless disregard for the truth.

            128.   Defendant Detective Reid knowingly or recklessly omitted from her affidavit in

   support of the arrest warrant information which, if included, would have shown the lack of

   probable cause, including, but not limited to, information that Mr. Metzler had “Rick’s” phone

   number was not current and information regarding her doubts about whether Mr. Metzler was

   Rick.

            129.   Defendant CSPD Officers’ actions were objectively unreasonable in light of the

   circumstances confronting them.

            130.   Defendant CSPD Officers engaged in these actions recklessly, intentionally,

   willfully and wantonly.

            131.   The acts and omissions of Defendant CSPD Officers were the moving force

   behind and the proximate cause of Mr. Metzler’s seizure and injuries therefrom.

            132.   Existing law at the time of the seizure clearly established that a peace officer

   violates an individual’s Fourth Amendment right to be free from unreasonable seizure if the

   officer caused the individual to be seized without probable cause. Defendant CSPD Officers

   knew or reasonably should have known that their actions in seizing Mr. Metzler, taken within the

   scope of their official duties and employment, violated this clearly established constitutional

   right.




                                                    23
                                                                                          EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page24
                                                                            24ofof28
                                                                                   28




           133.    The acts and omissions of Defendant CSPD Officers were taken pursuant to the

   custom, policy, and/or practice of Defendant Colorado Springs, which encourages, condones,

   tolerates, and ratifies the arrests without probable cause.

           134.    Defendant Colorado Springs was at all time relevant, a policymaker for the

   CSPD, and established policies, procedures, customs and/or practices for CSPD and possessed

   responsibility for training CSPD officers.

           135.    Defendant Colorado Springs developed and maintained law enforcement related

   policies, procedures, customs, and/or practices, including those related to training CSPD officers,

   exhibiting or resulting in a deliberate indifference to the Fourth Amendment protected

   constitutional rights of persons in Colorado Springs, which was the moving force behind and

   proximately caused the violation of Mr. Metzler’s constitutional rights.

           136.    Defendant Colorado Springs failed to properly train and supervise its employees

   with regard to the probable cause requirement for lawful arrests.

           137.    In light of the duties and responsibilities of those law enforcement officers that

   participate in providing safety and security for citizens and arrestees, as well as CSPD’s history

   of arrests lacking the support of probable cause, the need for specialized training and supervision

   was so obvious, and the inadequacy of training and/or supervision was so likely to result in the

   violation of constitutional rights such as those described herein, that Defendant Colorado Springs

   consciously or deliberately chose to disregard this risk of harm in in deliberately choosing not to

   provide additional or better training to officers .

           138.    The inadequate training and supervision provided by Defendant Colorado Springs

   resulted from a conscious or deliberate choice to follow a course of action from among various

   alternatives available to Colorado Springs.




                                                     24
                                                                                         EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page25
                                                                            25ofof28
                                                                                   28




          139.    If any training was given to each Defendant Officer concerning civil rights of

   arrestees to be free from Fourth Amendment violations, Defendant Colorado Springs knew or

   should have known that such training was reckless or grossly negligent and that misconduct in

   that area was almost inevitable.

          140.    Defendant Colorado Springs has a duty to protect the constitutional rights of the

   members of the public from violations of those rights by members of its Police Department.

          141.    Defendant Colorado Springs knew, or should have known, that dangerous

   consequences could be suffered by individuals (including Mr. Metzler) by failing to properly

   train and supervise its employees. Defendant Colorado Springs could have and should have

   pursued reasonable methods for the training and supervising of such employees, but failed to do.

          142.    Therefore, Defendant Colorado Springs set in motion a series of events that it

   knew would cause an individual in a similar situation as Mr. Metzler to be deprived of the

   constitutional right to be free from unlawful seizure. But for the above acts or omissions of

   Defendant Colorado Springs, Mr. Metzler would not have been subjected to a violation of his

   constitutional rights, and such a deprivation was a natural and foreseeable consequence of these

   acts and omissions.

          143.    As a legal and proximate result of Defendants’ actions or omissions described

   herein, including the unconstitutional custom, policy, or practice described above, Mr. Metzler

   has suffered and continues to suffer humiliation, lost earnings, emotional distress, loss of

   enjoyment of life, and other significant injuries, damages and losses.

          144.    In addition to compensatory, economic, consequential and special damages,

   Plaintiff is entitled to punitive damages because the actions of Defendants were taken




                                                    25
                                                                                         EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page26
                                                                            26ofof28
                                                                                   28




   maliciously, willfully or with a reckless or wanton disregard of the constitutional rights of

   Plaintiff.

                                    SECOND CLAIM FOR RELIEF
                42 U.S.C. § 1983 – Fourth Amendment Violation – Malicious Prosecution

           145.     Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set

   forth herein.

           146.     At all times relevant to the subject matter of this Complaint, Defendant Officers

   were acting under color of state law in their capacities as officers with CSPD and within the

   scope of their employment.

           147.     Defendant CSPD Officers concealed or misrepresented material facts to the

   prosecutor, whose judgment was thereby influenced by these misstatements, and Defendant

   CSPD Officers continued to conceal material facts throughout the period of time during which

   the charges against Mr. Metzler were pending.

           148.     Defendant CSPD Officers’ misrepresentations thereby caused the District

   Attorney to file charges against Mr. Metzler and cause the continued prosecution of Mr. Metzler.

           149.     No probable cause supported Mr. Mezler’s original arrest, confinement, or

   prosecution.

           150.     Defendant Officers were motivated by a motive other than a motive to bring to

   justice a person thought to have committed a crime; namely, the purpose of diverting attention

   from their own failure to arrest Rick at the Sonesta ES Suites.

           151.     Defendants CSPD Officers acted with malice in concealing or misrepresenting

   facts material to the charges against Mr. Metzler and his continued prosecution.

           152.     Defendant CSPD Officers made the above actions and omissions knowingly,

   maliciously, willfully and wantonly.



                                                     26
                                                                                          EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page27
                                                                            27ofof28
                                                                                   28




           153.   Defendant CSPD Officers’ conduct violated clearly established rights belonging

   to Mr. Metzler of which a reasonable person in their positions knew or should have known.

           154.   As a legal and proximate result of Defendants’ actions or omissions described

   herein, including the unconstitutional custom, policy, or practice of making arrests without

   probable cause described above from which this malicious prosecution claim arises, Mr. Metzler

   has suffered and continues to suffer humiliation, lost earnings, emotional distress, loss of

   enjoyment of life, and other significant injuries, damages and losses.

           155.   The charges against Mr. Metzler resulting from the actions/omissions of

   Defendants described herein were dismissed; thus, the original action against Mr. Metzler

   terminated in his favor.

           156.   In addition to compensatory, economic, consequential and special damages,

   Plaintiff is entitled to punitive damages because the actions of Defendants were taken

   maliciously, willfully or with a reckless or wanton disregard of the constitutional rights of

   Plaintiff.

                                    VI.     PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor

   and against the Defendants, and grant:

           (a)    Appropriate declaratory and other injunctive and/or equitable relief;

           (b)    Compensatory and consequential damages, including damages for emotional

           distress, loss of reputation, humiliation, loss of enjoyment of life, and other pain and

           suffering on all claims allowed by law in an amount to be determined at trial;

           (c)    All economic losses on all claims allowed by law;

           (d)    Punitive damages on all claims allowed by law and in an amount to be determined




                                                    27
                                                                                          EXHIBIT A
 Case1:19-cv-00878-RM-KMT
Case  1:20-cv-02032-RBJ Document 38-1
                          Document  17 Filed
                                        Filed02/03/21
                                              04/18/19 USDC
                                                        USDCColorado
                                                             Colorado Page
                                                                       Page28
                                                                            28ofof28
                                                                                   28




         at trial;

         (e)         Attorney’s fees and the costs associated with this action, including but not limited

         to costs for expert witness fees, to the fullest extent allowed by law;

         (f)         Pre and post-judgment interest at the lawful rate; and

         (g)         Any further relief that this court deems just and proper, and any other relief as

         allowed by law.

         PLAINTIFF REQUESTS A TRIAL TO A JURY ON ALL ISSUES SO TRIABLE.

         Respectfully submitted this 17th day of April 2019.

                                                    KILLMER, LANE & NEWMAN, LLP

                                                    s/ David Lane
                                                    David A. Lane
                                                    Liana Orshan
                                                    1543 Champa Street, Suite 400
                                                    Denver, Colorado 80202
                                                    (303) 571-1000

                                                    Attorneys for Plaintiff




                                                      28
                                                                                           EXHIBIT A
